Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in page 2 , line 10, recites “ the limit structure comprises a first limit structure, a second limit structure, and optionally a limit part; the first limit structure is arranged on the hinge structure of the first upper connection structure”. Additionally, line 12 recites “the limit part is arranged on the rear side of one of the two adjacent folds that are connected by the rotating connection structure and is located between the first upper connection structure and the first lower connection structure, and coordinates  with the limit structure of the adjacent  folds in the final state of expansion; the second rotating connection structure comprises a second upper connection structure and a second lower connection structure respectively arranged at the upper end and the lower end of the fold. It is unclear to the examiner whether applicant is positively or alternatively claiming the limitation “a limit structure” in the claim 1.
Claim 1 in page 4 , line 1, recites, “the second limit structure comprises a pair of a limit surface 2A land a limit surface 2B1,  and optionally a pair of a limit surface 2A2 and a limit surface 2B2; the limit surface 2A1 is on one of a pair of two adjacent folds and located on outside of the upper hinge structure at the  upper end of the fold, a the limit surface 2B 1 is on the other one of the pair of the two adjacent folds and located on outside of the upper hinge structure at the upper end of the adjacent fold.”
Additionally, line  recites, “the limit surface 2A2 is  on one of a pair of the two adjacent folds and located on outside of the lower hinge structure at the  lower end of the fold, and the limit surface 2B2 is on the other one of the pair of the two adjacent folds and located on outside of the lower hinge structure at the lower end of the adjacent fold.
It is unclear to the examiner whether applicant is positively or alternatively claiming the limitation “a pair of a limit surface 2A2 and a limit surface 2B2” in the claim 1.
Claim 3 recites in line 3, “ the adjacent rotating connection structure of the folded support alternately adopts the first rotating connection structure and the second rotating connection structure.” It is unclear to the examiner whether applicant is positively or alternatively claiming the limitation “the first rotating connection structure and the second rotating connection structure” in the claim 3.
Claim 7 recites in line 1, “a folded positioning structure, and optionally, a first expanded positioning structure and a second expanded positioning structure; wherein the folded positioning structure comprises a component E and a component F that are magnetically absorbed with each other”. It is unclear to the examiner whether applicant is positively or alternatively claiming the limitation “a first expanded positioning structure and a second expanded positioning structure” in the claim 7.
Claims 2-3, recites “ the number of fold” in line 1 . There is insufficient antecedent basis for this limitation in the claim.
Claim 2-20 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being depend on claim 1. 

Response to Amendment
Applicant’s amendment to the claims 1-20 to overcome antecedent issues have been considered. However, claim 1 raises further issues related to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph stated above. Applicant’s cooperation is requested in correcting any errors of claims 1-20 to avoid any other insufficient antecedent basis in the dependent claims 2-20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841